Citation Nr: 0920628	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin fungus, to 
include as due to herbicide exposure.  

3.  Entitlement to service connection for a lower back 
condition.

4.  Entitlement to service connection for an upper back 
condition.

5.  Entitlement to service connection for traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972.  The Veteran also served in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for the listed issues.

In November 2006, the RO furnished a Statement of the Case 
(SOC) on the issues of entitlement to service connection for 
PTSD, skin fungus, lower back injury, and traumatic 
arthritis.  The Veteran perfected an appeal of these issues.

In December 2008, the Board remanded this case for additional 
development.  In January 2009, the RO furnished a SOC on the 
issue of entitlement to service connection for an upper back 
condition.  The Veteran submitted a Form 9 in February 2009, 
perfecting an appeal of this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2008 remand, the Board directed that the 
Veteran's current representative be provided an opportunity 
to submit a VA Form 646, Statement of Accredited 
Representative in Appealed Case, or its equivalent.  

The claims file contains a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
in favor of the Texas Veterans Commission (TVC).  In April 
2009, the RO sent a memorandum to the Oklahoma Department of 
Veterans Affairs (ODVA) requesting that they prepare a 646.  
A handwritten response from an individual at ODVA indicates 
that they do not do TVC 646.  

On the May 2009 Form 8, Certification of Appeal, the RO 
indicated that a VA Form 646 or its equivalent was of record.  
On review, it does not appear that attempts were made to 
obtain a 646 from the Veteran's authorized representative and 
the Board is unable to identify a 646 or equivalent argument 
from the TVC following the December 2008 remand.  

Pursuant to regulation, the Veteran will be accorded full 
right to representation in all stages of an appeal.  See 
38 C.F.R. § 20.600 (2008).  Furthermore, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
remand by the Board confers on the veteran, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Court has indicated, additionally, that if 
the Board proceeds with final disposition of an appeal, and 
the remand orders have not been complied with, the Board 
itself errs in failing to ensure compliance.  Id.  

Given those pronouncements, and the fact that the development 
sought by the Board in this case has not been fully 
completed, another remand is now required.  38 C.F.R. § 19.9 
(2008).  

Further, in his April 2008 Form 9, the Veteran reported that 
he was hospitalized at Fort Ord and treated for a lower back 
injury in November or December of 1969.  In the February 2009 
Form 9, the Veteran reported that he injured his back on 
active duty just prior to discharge and also reinjured his 
back on maneuvers while in the Reserves in 1986.  The Veteran 
argued that his service records were lost, misplaced, or 
destroyed.  On review, the claims file contains only the 
Veteran's enlistment examination for active duty and Reserve 
records dated through approximately July 1982.  Under these 
circumstances, VA has a heightened obligation to satisfy the 
duty to assist.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005).  Thus, additional efforts should be made to 
obtain service treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.	Request any in-patient clinical records 
pertaining to the Veteran from Ft. Ord 
for the period from November to 
December 1969.  All records obtained or 
responses received should be associated 
with the claims file.  

2.	Request service treatment records 
related to the Veteran's period of 
service in the Reserves.  If additional 
information is needed regarding dates 
of service or units assigned to, it 
should be requested from the Veteran.  
All records obtained or responses 
received should be associated with the 
claims file.  

3.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the listed issues.  All 
applicable laws and regulations should 
be considered.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.  

4.	Prior to recertification, the Veteran's 
current representative must be provided 
an opportunity to submit a VA Form 646 
or its equivalent.  (In order to avoid 
a further Stegall remand, the RO must 
ensure that the claims file contains a 
response (646/argument/negative reply) 
from the Veteran's authorized 
representative.)  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




